DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-7, 9-18 and 20-23 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-2, 4, 6-7, 9 and 12-15 under 35 USC 103 as unpatentable over Fujioka in view of Inoue have been fully considered, and are persuasive. The rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 12-13, 15 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US2010/0080702) in view of Inoue et al. (JP2010019340).

    PNG
    media_image1.png
    457
    829
    media_image1.png
    Greyscale

Regarding claim 1, Matsuo teaches (Figs. 3-4) a bearing assembly for a wind turbine including a tower (2) and a nacelle (3), the bearing assembly comprising: a lower part (see annotated Fig. 4) configured to be attached to the tower and including a radially outer cylindrical surface, an upper part (see annotated Fig. 4) configured to be attached to the nacelle, a bearing (see annotated Fig. 4) rotatably coupling the lower part to the upper part to allow rotation of the nacelle with respect to the tower about an axis of rotation, and a brake mechanism (15) configured to selectively prevent relative rotation of the upper part and the lower part, the brake mechanism comprising a brake disk (16) and a brake caliper (17).
Matsuo fails to teach a seal assembly, the seal assembly having a housing having a first portion fixedly connected to the upper part, a cylindrical second portion depending from the first portion and encircling a portion of the radially outer cylindrical surface of the lower part, and at least one seal element mounted to an interior of the second portion and contacting the radially outer cylindrical surface of the lower part to form a seal therewith.
In an analogous art, Inoue teaches a bearing unit. Inoue teaches (Fig. 2) a seal (20) with a first portion (22) and a second portion (24), where a seal (30) is mounted to an interior of the second portion and contacts a radially outer cylindrical surface of a lower part (see element 32) to prevent the outflow of lubricant and prevent the inflow of environmental contaminants such as muddy water (see translation paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo and add a seal assembly, the seal assembly having a housing having a first portion fixedly connected to the upper part, a cylindrical second portion depending from the first portion and encircling a portion of the radially outer cylindrical surface of the lower part, and at least one seal element mounted to an interior of the second portion and contacting the radially outer cylindrical surface of the lower part to form a seal therewith as taught by Inoue to prevent the inflow of environmental contaminants. 
Regarding claim 2, Matsuo in view of Inoue teach the seal assembly of claim 1, and Matsuo further teaches (Fig. 4) the brake disc is disposed on the lower part, and the brake caliper is disposed on the upper part.
Regarding claim 6, Matsuo in view of Inoue teach the seal assembly of claim 1, and Matsuo further teaches (Fig. 4) the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”). 
Regarding claim 12, Matsuo in view of Inoue teach the seal assembly of claim 1, and Matsuo further teaches (Fig. 3) a wind turbine including the bearing assembly according to claim 1. 
Regarding claim 13, Matsuo in view of Inoue teach the seal assembly of claim 1, and Matsuo as modified by Inoue further teach the first portion comprises a flange having a diameter greater than a diameter of the second portion (see Inoue Fig. 2).
Regarding claim 15, Matsuo in view of Inoue teach the seal assembly of claim 1, and Matsuo as modified by Inoue further teach the at least one seal element is mounted in a seal carrier (See Inoue Fig. 2 element 27).
Regarding claim 20, Matsuo in view of Inoue teach the bearing assembly of claim 1, and Matsuo further teaches (Figs. 3-4) a motor (11) configured to drive a pinion gear (13), wherein the lower part includes a gear (14), and wherein the pinion gear engages the gear such that rotation of the pinion gear by the motor rotates the nacelle with respect to the tower (see Fig. 4).
Regarding claim 21, Matsuo in view of Inoue teach the bearing assembly of claim 20, and Matsuo further teaches (Figs. 3-4) the motor is located at least partially radially inside the upper part.
Regarding claim 22, Matsuo in view of Inoue teach the bearing assembly of claim 1, and Matsuo further teaches (Figs. 3-4) a motor (11) configured to rotate the nacelle with respect to the tower, the motor being located at least partially radially inside the upper part (see Fig. 4). 
Regarding claim 23, Matsuo in view of Inoue teach the bearing assembly of claim 1, and Matsuo further teaches (Figs. 3-4) a motor (11) configured to drive a pinion gear (13), at least a portion of the pinion gear being located axially and radially inside the bearing (see Fig. 4). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue, and further in view of Keller et al. (US8075266).
Matsuo in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper is an electrically driven brake caliper. 
In an analogous art, Keller teaches a wind turbine with a yaw adjustment system. Keller teaches (Fig. 1) an electric brake caliper (36) to hold an azimuth adjustment device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the brake caliper to be electrically driven as taught by Keller to provide a stopping force to the yaw adjustment system.
 Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue, and further in view of Fujioka (EP2829726).
Regarding claim 4, Matsuo in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper is a hydraulically driven brake caliper. 
In an analogous art, Fujioka teaches a wind turbine with a brake caliper that is a hydraulically driven brake caliper (Paragraph [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the brake caliper to be hydraulically driven as taught by Fujioka to provide a stopping force to the yaw adjustment system.
Regarding claim 7, Matsuo in view of Inoue teach the seal assembly of claim 1, but fail to teach the bearing is a double-row ball bearing. 
Fujioka further teaches (Fig. 1) a wind turbine with a bearing that is a double-row ball bearing.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the bearing to be a double-row ball bearing as taught by Matsuo as an alternative ball bearing design for a wind turbine. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue, and further in view of Behnke (US2011/0171022) (“Behnke”).
Matsuo in view of Inoue teach the seal assembly of claim 1, but fail to explicitly teach the brake caliper includes a brake lining that includes organic linings.
In an analogous art, Behnke teaches a wind turbine yaw brake wherein the brake caliper includes a brake lining that includes organic linings (graphite, see Paragraph [0028]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the brake caliper to have a brake lining that includes organic linings as taught by Behnke to use a suitable material for brake caliper linings. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue, and further in view of Schaeffler (DE202007019326) (“Schaeffler”). 
Regarding claim 10, Fujioka in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper includes a nickel-diamond coated brake lining. 
In an analogous art, Schaeffler teaches a bearing brake. Schaeffler teaches the brake material is a nickel-phosphorus base with additional diamond material (see translation, Paragraph [0011]), to provide a friction-increasing coating (see translation, Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matuso in view of Inoue and change the brake caliper to include a nickel-diamond coated brake lining as taught by Schaeffler to provide a friction-increasing coating. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue and Fujioka, and further in view of Schaeffler (DE202007019326) (“Schaeffler”). 

Regarding claim 11, Matsuo in view of Inoue teach the bearing assembly of claim 1, and Fujioka further teaches (Fig. 1) the brake disc is disposed on the lower part and the brake caliper is disposed on the upper part, and the bearing is a rolling-element bearing (the ball bearing is interpreted to have “rolling elements”).
  Matsuo in view of Inoue teach the bearing assembly of claim 1, but fail to teach the brake caliper is a hydraulically driven brake caliper. 
In an analogous art, Fujioka teaches a wind turbine with a brake caliper that is a hydraulically driven brake caliper (Paragraph [0046]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the brake caliper to be hydraulically driven as taught by Fujioka to provide a stopping force to the yaw adjustment system.
Matsuo in view of Inoue fail to teach the brake caliper includes a nickel-diamond coated brake lining. 
In an analogous art, Schaeffler teaches a bearing brake. Schaeffler teaches the brake material is a nickel-phosphorus base with additional diamond material (see translation, Paragraph [0011]), to provide a friction-increasing coating (see translation, Abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the brake caliper to include a nickel-diamond coated brake lining as taught by Schaeffler to provide a friction-increasing coating. 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue and Hoffman (US2010/0247295).
Regarding claim 14, Matsuo in view of Inoue teach the seal assembly of claim 13, and Matsuo as modified further teaches (see Inoue Fig. 2) the housing is fastened to a bottom side of the upper part. 
Matsuo in view of Inoue fail to teach the flange includes a plurality of through holes extending parallel to the axis of rotation by which the housing is fastened. 
In an analogous art, Hoffman teaches a wind turbine bearing wherein seal members (8, 11) are fastened to the underside of a bearing ring (1) via through holes cooperating with fasteners (10) parallel to the axis of rotation (see Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the flange to include a plurality of through holes extending parallel to the axis of rotation by which the housing is fastened to secure the sealing assembly to the bearing assembly. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Inoue, and further in view of Walter et al. (US3773336) (“Walter”).
Matsuo in view of Inoue teach the bearing assembly of claim 13 and Matsuo as modified further teaches (see Inoue Fig. 2) the at least one seal element comprises a least one radial seal element (30), and a wind turbine including the bearing assembly (see Matsuo Fig. 3).
Matsuo in view of Inoue fail to teach the at least one seal element comprises a plurality of seal elements, wherein each seal element of the plurality of seal elements is mounted in a respective seal carrier ring.
In an art solving the same problem of rotatable member sealing, Walter teaches a shaft seal. Walter teaches (Fig. 5) a plurality of redundant seals (28, 29, 30) to seal the space between shaft and housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Matsuo in view of Inoue and change the at least one seal element comprises a plurality of seal elements, wherein each seal element of the plurality of seal elements is mounted in a respective seal carrier ring as taught by Walter to provide redundant seals and therefore an improved seal arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                                                  

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745